DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to an information processing apparatus configured to include a shared printer driver which is usable in common with a plurality of different printing apparatus. The prior art searched and of record neither anticipated nor suggests the claimed combinations of acquire an application that is corresponding to the stored identification information and provides a print setting screen that enables a user to perform print setting to be used for the printer
driver to generate the print data, wherein capability of the image forming apparatus, that is capability regarding a function for printing a predetermined image, is acquired from a server different from the image forming apparatus after the identification information
and the printer driver are stored, and wherein the application provides, based on the acquired capability, the print setting screen that enables a user to perform print setting regarding the function.
Regarding Claims 24, 28 and 32: The present invention is directed to an information processing apparatus and a control method for controlling an information processing apparatus in which an application corresponding to an identification information acquired from an image forming apparatus has been installed. The prior art searched and of record neither anticipated nor suggests the claimed combinations of
displaying, based on capability of the image forming apparatus acquired from a server different from the image forming apparatus, a print setting screen that enables a user to perform print setting to be used for a printer driver to generate print data, wherein the acquired capability, that is capability regarding a function for printing a predetermined image, is acquired from the server after the identification information and the printer driver are stored.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675